SCHEDULE 14A SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 SYNERGY RESOURCES CORPORATION (Name of Registrant as Specified In Its Charter) William T. Hart - Attorney for Registrant (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): o$500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3) oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: SYNERGY RESOURCES CORPORATION 20203 Highway 60 Platteville, CO 80651 (970) 737-1073 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 16, 2014 To the Shareholders: Notice is hereby given that Synergy Resources Corporation’s (the “Company”) annual meeting of the shareholders will be held at Greeley Country Club, 4500 West 10th Street, Greeley, Colorado 80634 on April 16, 2014, at 10:00 am Mountain Time, for the following purposes: To elect the directors who shall constitute the Company’s Board of Directors for the ensuing year; To approve an amendment to the Company’s Articles of Incorporation increasing the amount of common stock the Company is authorized to issue from 100,000,000 shares to 200,000,000shares; (3) To ratify the appointment of EKS&H LLLP as the Company’s independent registered public accounting firm for the fiscal year ending August 31, 2014; to transact such other business as may properly come before the meeting. February 28, 2014 is the record date for the determination of shareholders entitled to notice of and to vote at such meeting.Shareholders are entitled to one vote for each share held.As of February 28, 2014 there were issued and outstanding shares of the Company’s common stock. The Company’s Board of Directors recommends that the Company’s shareholders vote in favor of the nominees to the board of directors and proposals (2) and (3). , 2014 SYNERGY RESOURCES CORPORATION Ed Holloway Co-Chief Executive Officer PLEASE INDICATE YOUR VOTING INSTRUCTIONS ON THE ATTACHED PROXY CARD, AND SIGN, DATE AND RETURN THE PROXY CARD. TO SAVE THE COST OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY SYNERGY RESOURCES CORPORATION 20203 Highway 60 Platteville, CO 80651 (970) 737-1073 PROXY STATEMENT The accompanying proxy is solicited by the Company’s directors for voting at the annual meeting of shareholders to be held on April 16, 2014, and at any and all adjournments of such meeting.If the proxy is executed and returned, it will be voted at the meeting in accordance with any instructions, and if no specification is made, the proxy will be voted for the proposals set forth in the accompanying notice of the annual meeting of shareholders.Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Company at the address shown above or in person at the time of the meeting.Additionally, any later dated proxy will revoke a previous proxy from the same shareholder.This proxy statement was posted on the Company’s website on or about March 4, 2014. There is one class of capital stock outstanding.Provided a quorum consisting of one third of the shares entitled to vote is present at the meeting or by proxy, the affirmative vote of a majority of the shares of common stock voting in person or by proxy is required to elect directors and adopt other proposals to come before the meeting.Cumulative voting is not permitted. Shares of the Company’s common stock represented by properly executed proxies that reflect abstentions or "broker non-votes" will be counted as present for purposes of determining the presence of a quorum at the annual meeting."Broker non-votes" represent shares held by brokerage firms in "street-name" with respect to which the broker has not received instructions from the customer or otherwise does not have discretionary voting authority.Abstentions and broker non-votes will not be counted as having voted against the proposals to be considered at the meeting. PRINCIPAL SHAREHOLDERS The following table shows, as of February 28, 2014, information with respect to those persons owning beneficially 5% or more of the Company’s common stock and the number and percentage of outstanding shares owned by each officer and director, and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Name Number of Shares (1) Percent of Class (2) Ed Holloway (3) % William E. Scaff, Jr. (4) % Frank L. Jennings % Craig Rasmuson % Valerie S. Dunn % Rick A. Wilber % George Seward % R. W. Nofsinger, III % Raymond E. McElhaney % Bill M. Conrad % All officers and directors as a group (10 persons) % Share ownership includes shares issuable upon the exercise of options and warrants, all of which areexercisable on or by April 30, 2014, held by the persons listed below. Name Shares Issuable Upon Exercise of Options and Warrants Option or Warrant Exercise Price Expiration Date Frank L. Jennings $ 3/7/2021 Craig D. Rasmuson $ 12/31/2018 Craig D. Rasmuson $ 9/27/2020 Craig D. Rasmuson $ 9/22/2021 Craig D. Rasmuson $ 9/21/2022 Valerie S. Dunn $ 7/1/2020 Valerie S. Dunn $ 7/21/2021 Valerie S. Dunn $ 7/1/2022 Computed based upon shares of common stock outstanding as of February 28, 2014 plus adjustments for shares issuable upon exercise of options and warrants. Shares are held of record by various trusts and limited liability companies controlled by Mr. Holloway. Shares are held of record by various trusts and limited liability companies controlled by Mr. Scaff. 2 ELECTION OF DIRECTORS Unless the proxy contains contrary instructions, it is intended that the proxies will be voted for the election of the current directors listed below to serve as members of the Board of Directors until the next annual meeting of shareholders and until their successors shall be elected and shall qualify. All current directors have consented to stand for re-election.In case any nominee shall be unable or shall fail to act as a director by virtue of an unexpected occurrence, the proxies may be voted for such other person or persons as shall be determined by the persons acting under the proxies in their discretion. The Company’s officers and directors are listed below.Directors are generally elected at the annual shareholders’ meeting, and hold office until the next annual shareholders’ meeting, or until their successors are elected and qualified.Executive officers are elected by the directors and serve at their discretion. Name Age Position Ed Holloway 62 Co-Chief Executive Officer and Director William E. Scaff, Jr. 56 Co-Chief Executive Officer, Treasurer and Director Frank L. Jennings 63 Chief Financial Officer Craig D. Rasmuson 45 Chief Operating Officer Valerie S. Dunn 54 Secretary Rick A. Wilber 66 Director George Seward 63 Director R.W. Noffsinger, III 39 Director Raymond E. McElhaney 57 Director Bill M. Conrad 57 Director Ed Holloway – Mr. Holloway has been an officer and director since September 2008.Mr. Holloway co-founded Cache Exploration Inc., an oil and gas exploration and development company.In 1987, Mr. Holloway sold the assets of Cache Exploration to LYCO Energy Corporation.He rebuilt Cache Exploration and sold the entire company to Southwest Production a decade later.In 1997, Mr. Holloway co-founded, and since that date has co-managed, Petroleum Management, LLC, a company engaged in the exploration, operations, production and distribution of oil and natural gas.In 2001, Mr. Holloway co-founded, and since that date has co-managed, Petroleum Exploration and Management, LLC, a company engaged in the acquisition of oil and gas leases and the production and sale of oil and natural gas.Mr. Holloway holds a degree in Business Finance from the University of Northern Colorado and is a past president of the Colorado Oil and Gas Association. 3 William E. Scaff, Jr. – Mr. Scaffhas been an officer and director since September 2008.Between 1980 and 1990, Mr. Scaff oversaw financial and credit transactions for Dresser Industries, a Fortune 50 oilfield equipment company.Immediately after serving as a regional manager with TOTAL Petroleum between 1990 and 1997, Mr. Scaff co-founded, and since that date co-managed, Petroleum Management, LLC, a company engaged in the exploration, operations, production and distribution of oil and natural gas.In 2001, Mr. Scaff co-founded, and since that date has co-managed, Petroleum Exploration and Management, LLC, a company engaged in the acquisition of oil and gas leases and the production and sale of oil and natural gas.Mr. Scaff holds a degree in Finance from the University of Colorado. Frank L. Jennings – In 2007, Mr. Jennings was appointed to serve on a part-time basis as the Chief Financial Officer of Brishlin Resources, Inc. (predecessor to the Company).In March 2011, he joined the Company on a full-time basis.From 2001 until 2011, Mr. Jennings was an independent consultant providing financial accounting services, primarily to smaller public companies.From 2006 until 2011, he also served as the Chief Financial Officer of Gold Resource Corporation (NYSE MKT:GORO).From 2000 to 2005, he served as the Chief Financial Officer and a director of Global Casinos, Inc., a publicly traded corporation, and from 1994 to 2001 he served as Chief Financial Officer of American Educational Products, Inc. (NASDAQ:AMEP), before it was purchased by Nasco International.After his graduation from Austin College with a degree in economics and from Indiana University with an MBA in finance, he joined the Houston office of Coopers & Lybrand.He also spent four years as the manager of internal audit for The Walt Disney Company. Craig D. Rasmuson – Mr. Rasmuson was appointed as the Company’s Chief Operating Officer January 22, 2014.Since September 2008, Mr. Rasmuson has held various positions with the Company and most recently served as Vice President of Operations.Mr. Rasmuson graduated from Ashland University (Ohio) with a Bachelor of Science degree.He has worked in the DJ Basin / Wattenberg Field since 2006.Prior to his tenure at the Company, he worked for DCP Midstream and PDC Energy. Valerie S. Dunn – Ms. Dunn was appointed as the Company’s Secretary on January 22, 2014, and will continue to serve as the Company’s controller, a position she has held since September 2008.Between 1982 and 1984, Ms. Dunn was a revenue accountant for Ladd Petroleum in Denver, CO.From 1984 to 2008, she worked for private oil and gas companies in the DJ Basin focused in the Wattenberg Field.Ms. Dunn holds a degree in accounting from the University of Northern Colorado. Rick A. Wilber – Mr. Wilber has been a director since September 2008.Since 1984, Mr. Wilber has been a private investor in, and a consultant to, numerous development stage companies.In 1974, Mr. Wilber was co-founder of Champs Sporting Goods, a retail sporting goods chain, and served as its President from 1974-1984.He has been a Director of Ultimate Software Group Inc. since October 2002 and serves as a member of its audit and compensation committees.Mr. Wilber was a director of Ultimate Software Group between October 1997 and May 2000.He served as a director of Royce Laboratories, Inc., a pharmaceutical concern, from 1990 until it was sold to Watson Pharmaceuticals, Inc. in April 1997 and was a member of its compensation committee. 4 Raymond E. McElhaney – Mr. McElhaney has been a director since May 2005.Since January 2013, he has been the President of a private financial company, Longhorn Investments, LLC.Until December 2012, he was the President of MCM Capital Management Inc., a privately held financial management company.Mr. McElhaney is a seasoned executive with numerous appointments, directorships and consulting roles with both private and public companies in a variety of industries and business sectors.Mr. McElhaney has a strong background in oil and gas exploration and management and was a former Officer and Director of Wyoming Oil and Minerals and a Director of United States Exploration, Inc., both publically traded companies. Mr. McElhaney was a managing partner in the Waco Pipeline, a natural gas gathering system. Over the course of his career, Mr. McElhaney has advised companies on M&A and equity deals, commercial finance transactions, stock offerings, spinoffs and joint venture arrangements. Mr. McElhaney has been involved as an owner breeder of Thoroughbred race horses since 1981. Mr. McElhaney received his Bachelor of Science Degree in Business Administration from the University of Northern Colorado in 1978. Bill M. Conrad – Mr. Conrad has been a director since May 2005.Mr. Conrad has been involved in several aspects of the oil and gas industry over the past 30 years.From February 2002 until June 2005, Mr. Conrad served as president and a director of Wyoming Oil & Minerals, Inc., and from 2000 until April 2003, he served as vice president and a director of New Frontier Energy, Inc.Since June 2006, Mr. Conrad has served as a director of Gold Resource Corporation, a publicly traded corporation engaged in the mining industry.In 1990, Mr. Conrad co-founded MCM Capital Management Inc. and has served as its vice president until December 2012. R.W. “Bud” Noffsinger, III – Mr. Noffsinger has been a director since September 2009.Mr. Noffsinger has been the President/ CEO of RWN3 LLC, a company involved with investment securities, since February 2009.Previously, Mr. Noffsinger was the President (2005 to 2009) and Chief Credit Officer (2008 to 2009) of First Western Trust Bank in Fort Collins, Colorado.Prior to his association with First Western, Mr. Noffsinger was a manager with Centennial Bank of the West (now Guaranty Bank and Trust).Mr. Noffsinger’s focus at Centennial was client development and lending in the areas of commercial real estate, agriculture and natural resources.Mr. Noffsinger is a graduate of the University of Wyoming and holds a Bachelor of Science degree in Economics with an emphasis on natural resources and environmental economics. George Seward – Mr. Seward has been a director since July 2010. Mr. Seward cofounded Prima Energy in 1980 and served as its Secretary until 2004, when Prima was sold to Petro-Canada for $534,000,000.At the time of the sale, Prima had 152 billion cubic feet of proved gas reserves and was producing 55 million cubic feet of gas daily from wells in the D-J Basin in Colorado and the Powder River Basin of Wyoming and Utah.Since March 2006 Mr. Seward has been the President of Pocito Oil and Gas, a limited production company, with operations in northeast Colorado, southwest Nebraska and Barber County, Kansas.Mr. Seward has also operated a diversified farming operation, raising wheat, corn, pinto beans, soybeans and alfalfa hay in southwestern Nebraska and northeast Colorado, since 1982. The Company believes Messrs. Holloway, Scaff, McElhaney, Conrad and Seward are qualified to act as directors due to their experience in the oil and gas industry.The Company believes Messrs. Wilber and Noffsinger are qualified to act as directors as result of their experience in financial matters. 5 Rick Wilber, Raymond McElhaney, Bill Conrad and R.W. Noffsinger, are considered independent as that term is defined Section 803.A of the NYSE MKT Rules. The members of the Company’s compensation committee are Rick Wilber, Raymond McElhaney, Bill Conrad, and R.W. Noffsinger.The members of the Company’s Audit Committee are Raymond McElhaney, Bill Conrad and R.W. Noffsinger.Mr. Noffsinger acts as the financial expert for the Audit Committee of the Company’s board of directors. The Company has adopted a Code of Ethics which is applicable to all of the Company’s officers and employees.The Code of Ethics is available on the Company’s website, located at www.syrginfo.com. If a violation of this code of ethics act is discovered or suspected,­­­­ the officer or employee, as the case may be should (anonymously, if desired) send a detailed note, with relevant documents to the Company’s Audit Committee, c/o R.W. Noffsinger, at the company’s offices, located at 20203 Highway 60, Platteville, Colorado 80651. The Company’s Board of Directors met four times during the fiscal year ended August 31, 2013.All of the Directors attended these meetings, either in person or by telephone conference call.In addition, the Board of Directors had a number of informal telephonic meetings during the course of the year. For purposes of electing directors at its annual meeting the Company does not have a nominating committee or a committee performing similar functions.The Company’s Board of Directors does not believe a nominating committee is necessary since the nominees to the Board of Directors are selected by a majority vote of the Company’s independent directors. The Company does not have any policy regarding the consideration of director candidates recommended by shareholders since a shareholder has never recommended a nominee to the Board of Directors and under Colorado law, any shareholder can nominate a person for election of a director at the annual shareholders’ meeting.However, the Company’s Board of Directors will consider candidates recommended by shareholders.To submit a candidate for the Board of Directors the shareholder should send the name, address and telephone number of the candidate, together with any relevant background or biographical information, to the Company’s Chief Executive Officer, at the address shown on the cover page of this proxy statement.The Board has not established any specific qualifications or skills a nominee must meet to serve as a director.Although the Board does not have any process for identifying and evaluating director nominees, the Board does not believe there would be any differences in the manner in which the Board evaluates nominees submitted by shareholders as opposed to nominees submitted by any other person. 6 The meeting scheduled to be held on April 16, 2014 will be the Company’s third annual meeting. The Company does not have a policy with regard to Board member’s attendance at annual meetings. Holders of the Company’s common stock can send written communications to the Company’s entire Board of Directors, or to one or more Board members, by addressing the communication to “the Board of Directors” or to one or more directors, specifying the director or directors by name, and sending the communication to the Company’s offices in Platteville, Colorado.Communications addressed to the Board of Directors as whole will be delivered to each Board member.Communications addressed to a specific director (or directors) will be delivered to the director (or directors) specified. Security holder communications not sent to the Board of Directors as a whole or to specified Board members may not be relayed to Board members. Executive Compensation Compensation Discussion and Analysis This Compensation Discussion and Analysis (CD&A) outlines the Company’s compensation philosophy, objectives and process for its executive officers.This CD&A includes information on how compensation decisions are made, the overall objectives of the Company’s compensation program, a description of the various components of compensation that are provided, and additional information pertinent to understanding the Company’s executive officer compensation program. The Compensation Committee determines the compensation of the Company’s officers. The Company’s compensation philosophy extends to all employees, including executive officers, and is designed to align employee and shareholder interests. The philosophy’s objective is to provide fair compensation based upon the employee’s position, experience and individual performance. The Company’s compensation program is structured to be competitive both in its design and in the total compensation offered. The Company does not believe that its compensation program encourages any of its employees to take risks that would be likely to have a material adverse effect on the Company.The Company reached this conclusion based on management’s opinion that the salaries paid to employees are consistent with the employees’ duties and responsibilities. Review of Executive Officer Compensation The Company’s current policy is that the various elements of the compensation package are not interrelated in that gains or losses from past equity incentives are not factored into the determination of other compensation.For instance, if the exercise price on options that are granted in a previous year is less than the listed stock price the next year, the Company does not take that into consideration in determining the amount of the options which may be granted in a subsequent year.Similarly, if the options granted in a previous year become more valuable, the Company does not take that into consideration in determining the options which may be awarded for the next year. 7 Components of Compensation—Executive Officers The Company’s executive officers are compensated through the following four components: · Base salary · Stock options · Benefits · Specially tailored bonus programs A goal of the compensation program is to provide executive officers with a reasonable level of security through base salary and benefits.The Company wants to ensure that the compensation programs are appropriately designed to encourage executive officer retention and motivation to create shareholder value. The Compensation Committee believes that the Company’s stockholders are best served when the Company can attract and retain talented executives by providing compensation packages that are competitive but fair. Base Salaries Base salaries generally have been targeted to be competitive when compared to the salary levels of persons holding similar positions in other oil and gas exploration and development companies and other publicly traded companies of comparable size. Long-Term Incentives Stock option grants help to align the interests of the Company’s officers with those of its shareholders.Options grants are made under the Company’s Stock Option Plan. The Company believes that grants of stock options: · Enhance the link between the creation of shareholder value and long-term executive incentive compensation; · Provide focus, motivation and retention incentive; and · Provide competitive levels of total compensation. Benefits In addition to cash and equity compensation programs, executive officers participate in the health insurance programs available to the Company’s other employees. All executive officers are eligible to participate in the Company’s 401(k) plan on the same basis as all other employees. The Company matches participant’s contribution in cash, not to exceed 4% of the participant’s total compensation. 8 Summary Compensation Table The following table shows the compensation paid or accrued to the Company’s executive officers during each of the three years ended August 31, 2013 (in thousands). Name and Principal Position Fiscal Year Salary (1) Bonus (2) Stock Awards (3) Option Awards (4) All Other Compensation (5) Total Ed Holloway, President and Chief Executive Officer (6) $ $ $
